DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s RCE submission filed on 12/7/2020 (With claim set dated 11/10/2020).  Currently claims 22-33 are pending and claim 22 is independent.  Claims 22-28, and 30-33 from the previous claim set dated 8/26/20 have been amended and no claims have been added or cancelled. 

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 U.S.C. 112(b) rejection of claim 33 is withdrawn in light of Applicant’s amendments.  Additionally, the claim objection of claim 33 is also withdrawn. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 22 and its dependent claims (claims 23-33) are directed to a statutory category, namely a method.  
Step 2A (Prong 1): Claim 22 is directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (See MPEP 2106).”  In this application that refers to using a computer system to manage and assist someone with regards to giving gifts to other people.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function as a personal calendar/address book/contact list might perform.  The abstract elements of claim 22 recite in part “Linking devices…Transmitting a reminder…Generating, transmitting, and storing default gift…Storing default gift until expiration…Connect server with devices…Obtaining trending data…Generating a 
Step 2A (Prong 2):  Independent claim 22 does not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Memory…cloud based server… database…smart device…email…an administrative panel {i.e. GUI}…a social network…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  Additionally, dependent claims 23-33 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claim 22 includes additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Memory…cloud based server… database…smart device…email…an administrative panel {i.e. GUI}…a social network…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and assist someone with regards to giving gifts to other people) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in ¶14 – “The present invention may be implemented as a client application on any intelligent (or so- called smart) device such as a mobile phone, a desktop or laptop computer”.
Additionally, dependent claims 23-33 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 22-33 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	
	


	Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
As addressed above, the 112(b) rejections from the previous Office Action have been withdrawn in light of the applicant’s amendments and remarks.
Additionally, the claim objections from the previous Office Action have also been withdrawn in light of the applicant’s amendments and remarks.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Within the remarks, the Applicant initially argues that the claimed invention is a dynamic gift giving suggestion method (Remarks P.3).  Under this interpretation, Examiner reiterates that the claimed invention is an abstract idea.  Simply suggesting a 
Applicant also argues that the claimed invention is integrated into a practical application by highlighting all the practical ways in which the method collects information and analyzes that information.  While this collection aspect might be an improvement to the business process of gift suggestions, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that.  As addressed above, the additional elements which are analyzed to determine integration are “Memory…cloud based server… database…smart device…email…an administrative panel {i.e. GUI}…a social network…”.  These elements are not interpreted as integrating the claimed invention into a practical application.  Rather, under BRI, Examiner interprets these additional elements as simply integrating the abstract idea into a network/computer based environment (See MPEP 2106.05(f)).  Put more clearly, the claimed invention seems to 
As discussed with Applicant during interview on 2/24/2021, integrating an abstract idea into a practical application requires specifically limiting the abstract idea to a specifically defined and limited field of use.  For example, Examiner highlighted an example where an abstract idea was clearly limited and integrated into a warehouse distribution center because the claims included limitations such as loading bays, conveyor belts, hi-los, etc. The Applicant’s current claims do not include any additional elements that seem to limit the claims in any similar fashion.  
Within this vain, Applicant argues that USPTO example 42 is an analogous example and as such should render the claimed invention patent eligible.  Examiner finds this unpersuasive.  Specifically, example 42 is used to show the integration of a claimed invention into the very specific practical application of medical record management.  The specificity of that particular field is the focus of the integration and is evidenced be the additional elements limiting the claim.  Again, the applicant’s claimed invention, on the other hand, is generally associated with electronic commerce and that is not specific enough of a field to demonstrate an integration into a practical application.  
Within the remarks, Applicant also highlighted example 34 from previous USPTO guidance as an analogous example for proving patent eligibility of the Applicant’s claimed invention.  With regards to this specific example, examples 1-36 were issued prior to the 2019 PEG, and some of them present analyses that may not be entirely 
Independent of the issue related to example 34 being presented prior to the current USPTO guidance, examiner disagrees with the Applicant that this example is an analogous example.  Specifically, example 34 deals with the technological issue of filtering data packets within a network.  Example 34 identifies data packets that are to be passed along and also data packets that are to be blocked.  Applicant’s claimed invention, on the other hand, collects data regarding holidays and gifts, analyzes that data, and then displays that analyzed data to a user in order for that user to make a purchase or not.  There is nothing within the claimed invention that addresses the technical issue of sending and receiving and/or blocking and allowing data packets over a network.  More succinctly, the claimed invention addresses what information is filtered and example 34 addressed the network technology of how the information is filtered.  That distinction separates the claimed invention from example 34.    
As with the previous Office action, Applicant further amended the independent claim, which continues to significantly limit the claim, and therefore there are no individual pieces or combinations of prior art which read on the independent claim.  The following are the closest pieces of prior art which are considered pertinent to applicant's disclosure:
Ganesh et al. (US PGPUB# 2014/0279205)  
Stoll et al. (USPGPUB 2015/0206225) 
Friedman (USPGPUB 2013/0204739).
Olesen (USPGPUB 2014/0379514).

Moon et al. (US PGPUB 2015/0278857)
Agarwal (USPGPUB 2017/0083963)
Ho (US Patent 8,548,865)
Yost (US Patent 8,224,714)
Zamer (US Patent 9,947,036)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624